Title: To James Madison from William Vans Murray, 1 July 1801 (Abstract)
From: Murray, William Vans
To: Madison, James


1 July 1801, Paris. No. 6. Encloses note from French commissioners refusing to agree to unconditional suppression of second article. “To you Sir I can say that I wish I had been authorised to subscribe to a joint abandonment of Treaties & indemnities. As claims, they will always be set off against each other by them; & I consider the cessation of their claim to Treaties as valuable.” Believes French will offer conditional ratification similar to that of U.S.
 

   
   RC and enclosures (DNA: RG 59, DD, Netherlands, vol. 4). RC 1 p.; docketed by Wagner as received 31 Aug. Enclosures (numbered 14 and 15) are copies of the French commissioners’ 27 June letter to Murray (1 p., in French) and his reply of the same date (1 p.).


